Citation Nr: 1640303	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as asthma/interstitial lung disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed respiratory disability had its onset in service or is etiologically related to his active service.


CONCLUSION OF LAW

A respiratory disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records do not note treatment for a respiratory disability.  Personnel records confirm that the Veteran was stationed at Fort Polk, during his period of service.  Post-service records reflect that the Veteran has been diagnosed with asthma and interstitial lung disease.  See February 2012 VA examination.  

The record also includes a February 2012 private opinion which notes that the Veteran has a complicated pulmonary history with chronic interstitial lung disease with airflow obstruction, and clinical asthma.  The private physician noted that the Veteran continues to have paroxysmal cough and bronchospasm and it is her impression that his primary pulmonary condition is one of chronic lung disease.  She stated that his symptoms have been progressive since the 1970's historically and that the Veteran's tracheobronchial infections apparently began when he served in the U.S. Army while at Fort Polk, Louisiana.  She noted that it is certain he had significant mold and mildew exposure which could have been associated with a bronchial hyperreactivity and progressive interstitial disease. 

The record additionally includes October 2011 and June 2012 private opinions from another physician.  In an October 2011 letter, Dr. J.P.S. noted that the Veteran suffers from longstanding chronic obstructive pulmonary disease (COPD) as a direct result of recently diagnosed coccidial mycosis.  It was his opinion that the Veteran has had this condition progressive since the 1970's.  He noted the Veteran's history of severe wheezing, shortness of breath treated by multiple pulmonary specialists and little or no relief with treatment.  He noted the recent diagnosis of coccidial mycosis associated with fungal infections was directly related to the Veteran being stationed at Fort Folk, Louisiana in 1970.  The private physician indicated that it is a well-known fact that the Mississippi River Valley contains coccidial mycosis in the dust factors associated with the river basin and these spores and fungus can be acquired while stationed on military posts in swampy, damp areas.  He opined that there is a strong correlation with the cause and effect of the Veteran's coccidial mycosis and COPD, and they are directly related to being stationed at Fort Polk, Louisiana in basis training in 1970.

In a June 2012 statement, the same October 2011 private physician proffered an additional opinion.  He noted that he had been seeing the Veteran since 1986 for recurrent progressive chronic obstructive luminary disease associate with pulmonary mycosis.  He noted that the Veteran's lung condition continues to be persistent with shortness of breath and dyspnea in spite of aggressive pulmonary medications use.  The private physician stated that the Veteran's history is positive for exposure in 1970 at Fort Polk, LA to the Mississippi River Valley which has been well documented for causing coccidial mycosis and mycosis type lung infections.  He noted that the spores and fungus that are acquired while stationed in the environment of swampy, humid areas could have strongly correlated to the cause and effect associated with the Veteran's progressive end stage lung disease.  He noted that the Veteran's exposure to the Mississippi River Valley associated with spore and coccidial fungi could directly relate to his longstanding disability as observed on examination of June 5, 2012.  He stated that based on his June 2012 examination of the Veteran, he found that the Veteran suffers from longstanding irreversible lung disease both restrictive and obstructive as a direct result of coccidial mycosis.  

The record also includes a negative February 2012 VA examination and opinion.  

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Lewinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current respiratory disability and his military service.  As all elements of service connection have been satisfied, service connection for a respiratory disability is granted.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(d) (2014).  The nature and extent of the disorder is not before the Board at this time.  

ORDER

Service connection for a respiratory disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


